DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A, directed to claims 1-11, 13, and 14, in the reply filed on June 30, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, prior art was discovered during search and rejection has also been applied to claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0163960 (“Kato”) in view of U.S. Patent Pub. 2002/0160305 (“Horie”).
Claim 1
Kato discloses a thin film laminate comprising: a metal layer consisting of a metal (paragraph [0100], silver electrodes); and a thin film laminated on a surface of the metal layer, wherein 5a first direction is defined as one direction parallel to the surface of the metal layer, and a second direction is defined as one direction parallel to the surface of the metal layer and crossing the first direction (paragraph [0100-0101], sandwiched piezoelectric material).
Kato does not appear to explicitly disclose the metal layer contains: 10a plurality of first metal grains consisting of the metal and extending in the first direction on the surface of the metal layer; and a plurality of second metal grains consisting of the metal and extending in the second direction on the surface of the metal layer.
Horie discloses a thin film laminate component including a metal reflective layer disposed on a substrate upon which a dielectric film is formed, the metal layer having short and long grains extending in a width and length direction (paragraphs [0066-0068], Fig. 19B, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a first and second crystal grain of the  metal layer, as disclosed by Horie, into the device of Kato, for the purpose of reducing noise due to anisotropy (Horie, paragraph [0067]).

Claim 152
Kato in view of Horie discloses the thin film laminate according to claim 1, wherein a width of the first metal grain in the first direction is represented as L1; a width of the first metal grain in a direction parallel to the surface of the metal layer and perpendicular to the first direction is represented 20as S1; a width of the second metal grain in the second direction is represented as L2; a width of the second metal grain in a direction parallel to the surface of the metal layer and perpendicular to the second direction is 25represented as S2; an average value of L1/S1 of the plurality of first metal grains is 41FP 1 9-0979-OOUS-TDK 1.5 or more and 20 or less; and an average value of L2/S2 of the plurality of second metal grains is 1.5 or more and 20 or less (Horie, paragraph [0072], aspect ratio of crystals approximately 10). 

Claim 53
Kato in view of Horie discloses the thin film laminate according to claim 1, wherein the metal layer contains at least one selected from the group consisting of platinum, iridium, osmium, rhenium, palladium, ruthenium, rhodium, cobalt, nickel, gold and silver (Kato, paragraph [0087], silver).  

Claim 104
Kato in view of Horie discloses the thin film laminate according to claim 1, wherein the first metal grains are first crystals consisting of the metal; and the second metal grains are second crystals consisting of the metal (Horie, Fig. 2, small and large grain crystals of the same metal).  

Claim 206
Kato in view of Horie discloses the thin film laminate according to claim 1, wherein the thin film contains a dielectric material (Kato, paragraph [0100], piezoelectric ceramic is dielectric).

Claim 7
Kato in view of Horie discloses the thin film laminate according to claim 6, wherein the dielectric material is one selected from the group consisting of 25a paraelectric material, a piezoelectric material, a pyroelectric material and a ferroelectric material (Kato, paragraph [0100], piezoelectric material).  

Claim 8
Kato in view of Horie discloses the thin film laminate according to claim 6, wherein the dielectric material is a metal oxide having a perovskite structure (Kato, paragraph [0002], perovskite).

Claim 9
Kato in view of Horie disclose the thin film laminate according to claim 1, wherein the thin film is an epitaxial film (Kato, paragraph [0075], grown film).  

Claim 10
Kato in view of Horie discloses the thin film laminate according to claim 1, wherein 10the metal layer is a first electrode layer; and the thin film laminate further comprises a second electrode layer laminated on a surface of the thin film (Kato, Fig. 3, paragraph [0100])

Claim 11
	Kato in view of Horie discloses the thin film laminate according to claim 1, wherein 15an angle made by the first direction and the second direction is 90° (Horie, Fig. 2, length and width are perpendicular).  

Claim 13
Kato in view of Horie discloses a thin film device comprising the thin film laminate according to 43FP 1 9-.0979-OOUS-TDK claim 1 (Kato, Fig. 3).

Claim 14
Kato in view of Horie discloses a multilayer substrate comprising the thin film laminate according to claim 1, 5wherein the multilayer substrate is used for production of a thin film device (Kato, Fig. 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0163960 (“Kato”) in view of U.S. Patent Pub. 2002/0160305 (“Horie”), further in view of U.S. Patent Pub. 2005/0046312 (“Miyoshi”).
Claim 12
Kato in view of Horie discloses the thin film laminate according to claim 1.
Kato in view of Horie does not appear to explicitly disclsoe comprising: a substrate;  20an adhesion layer laminated on a surface of the substrate; the metal layer laminated on a surface of the adhesion layer; and the thin film laminated on a surface of the metal layer, wherein the adhesion layer contains zirconium oxide and an oxide of a rare earth element.  
Miyoshi discloses using a metal layer and dielectric layer for a piezoelectric actuator and further including an adhesion layer of zirconium oxide (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a substrate;  20an adhesion layer laminated on a surface of the substrate; the metal layer laminated on a surface of the adhesion layer; and the thin film laminated on a surface of the metal layer, wherein the adhesion layer contains zirconium oxide and an oxide of a rare earth element, as disclosed by Miyoshi, into the device of Kato in view of Horie, for the purpose of providing high adhesion between the metal layer and a substrate (Miyoshi, paragraph [0032]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to a thin film laminate structure including a metal layer, and a thin film laminated on a surface of the metal layer, and wherein the metal layer includes a plurality of first metal grains and a plurality of second metal grains.  The cited art, U.S. Patent Pub. 2016/0163960 (“Kato”) in view of U.S. Patent Pub. 2002/0160305 (“Horie”), further in view of U.S. Patent Pub. 2005/0046312 (“Miyoshi”), discloses a similar thin film laminate structure also having a metal layer, and a thin film laminated on a surface of the metal layer, and wherein the metal layer includes a plurality of first metal grains and a plurality of second metal grains.  However, the cited art does not appear to explicitly disclose or suggest wherein 15(100) planes of at least part of the first crystals are oriented in a normal direction of the surface of the metal layer; and (100) planes of at least part of the second crystals are oriented in the normal direction of the surface of the metal layer.  Thus, the specific orientation of the metal crystals and corresponding conductivity and adhesion characteristics is not provided by the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853